— Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about February 11, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v *230Bleakley, 69 NY2d 490 [1987]). There is no basis upon which to disturb the court’s determinations concerning identification and credibility. The credible evidence established that appellant acted in concert with two other girls in assaulting the victim. Concur—Tom, J.P., Saxe, Sullivan, Ellerin and Nardelli, JJ.